Name: Council Regulation (EEC) No 1778/81 of 30 June 1981 fixing for the 1981/82 marketing year the activating price for aid for peas and field beans and the minimum price for these products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/4 Official Journal of the European Communities 1 . 7 . 81 COUNCIL REGULATION (EEC) No 1778/81 of 30 June 1981 fixing for the 1981/82 marketing year the activating price for aid for peas and field beans and the minimum price for these products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 2 of the same Regulation provides for the fixing of a minimum price which, allowing for market fluctuations and for the cost of transport of the product from producer to processor, enables producers to obtain a fair return , HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1981 /82 marketing year the activating price for aid for peas and field beans, as referred to in Article 1 of Regulation (EEC) No 1119/78 , shall be 41 83 ECU per 100 kilograms. 2. This price shall relate to soya meal having : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ( 1 ), and in particular Article 1 ( 1 ) and (4) and Article 2 (2) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 1 (2) of Regulation (EEC) No 1119/78 provides that an activating price for aid for peas and field beans must be fixed for soya meal at a level which, while ensuring a fair income to producers, enables peas and field beans to be used in animal feedingstuffs under conditions of normal competition with oilseed meals ; Whereas this activating price for aid for peas and field beans must relate to a standard quality which is repre ­ sentative of the average quality of soya meal sold on the Community market ;  a total raw protein content of 44 %,  a humidity content of 11 % . Article 2 For the 1981 /82 marketing year the minimum purchase price for peas and field beans shall be 2447 ECU per 100 kilograms. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS (') OJ No L 142, 30. 5 . 1978 , p . 8 . (2 ) OJ No C 75, 3 . 4. 1981 , p . 24. (3) OJ No C 90, 21 . 4. 1981 , p . 101 . (4) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal).